DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered. Upon review of the specification to determine whether there was support for “25/7” as added to claim 20, the examiner realized that significant 112(b) issues are present in the claims. As noted in the reasons for allowable subject matter, the examiner noted the significance of a specific ratio of proximal-most diameter to distal-most diameter of the stem. However, the specification discloses the ratio is defined for “the humeral stem implant” (specification as originally filed par.61) and not limited to just the stem which is defined in claim 20 as “extending at an angle with respect to a longitudinal axis of the proximal portion from the proximal portion to a distal end”. In other words, claim 20 defines the stem as extending from the proximal portion and therefore the stem of claim 20 does not include the proximal portion. Further, par.33 of the specification as originally filed discusses how the ratio is calculated and states “The proximal end can include a proximal end diameter defined by a circle contacting radial outward-most proximal tips of the at least three radially outwardly extending fins. The distal end can include a distal end diameter”. Based on par.33, the proximal-most diameter used to calculate the ratio is disclosed as being defined at the fins, which are defined by claim 20 as flanges extending radially outwardly and along a length of the proximal portion as opposed to the stem. Upon review of the specification and based on the prior art, claims 20-28 and 30-39 are rejected under 35 U.S.C. 112(b) and 103 as discussed in detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-28 and 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because it is unclear how the ratio of line 8 is calculated in light of the specification. Claim 20 line 8 recites “a ratio of proximal-most diameter to distal-most diameter of the stem” and claim 20 lines 4-5 recite that the stem extends “at an angle with respect to a longitudinal axis of the proximal portion from the proximal portion to a distal end”. It is clear in claim 20 that the stem extends from the proximal portion and is not considered to be part of the proximal portion. The claimed ratio is defined between a proximal-most diameter and a distal-most diameter of the stem which is contrary to the specification which defines the ratio as between a proximal diameter defined by a circle contacting radial outward-most proximal tips of the at least three radially outwardly extending fins and a distal end diameter (instant application specification as originally filed par.33). It appears based on the specification that the ratio of claim 20, line 8 is meant to be of a proximal diameter to a distal diameter of the humeral replacement prosthesis as opposed to a ratio of proximal-most diameter to distal-most diameter of the stem since the stem is not defined as part of the proximal portion. Please clarify how the ratio is calculated and point out support in the specification for such a calculation. Also clarify what is considered the “stem” as claimed. For examination, the examiner interprets the ratio of claim 20 as being defined as a ratio of proximal-most diameter to distal-most diameter of the humeral replacement prosthesis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25, 27, 28, and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzidakis et al. 2017/0304063 (hereafter referred to as Hatzidakis) in view of Amstutz et al. 4,261,062 (hereafter referred to as Amstutz).
Regarding claims 20, 27, and 28, Hatzidakis discloses a humeral replacement prosthesis configured to be implanted into a humerus of a medical patient, comprising a proximal portion (considered the upper portion of 1) configured to support an articular surface 2 or 3 (figs. 1-3), a stem (considered the lower portion of 1), extending at an angle with respect to a longitudinal axis of the proximal portion from the proximal portion to a distal end (fig.5), and three flanges 51, 52, 53 extending radially outwardly from the longitudinal axis of the proximal portion and along a length of the proximal portion (figs.4, 13-14A, 25B, 26; par.67). Hatzidakis further discloses the proximal portion is 30 to 40 mm in diameter (par.70; which is between about 25 and about 50 mm and therefore meets claim 28 of the instant application), and appears to show a ratio of a proximal portion to a distal portion of the prosthesis of about 25/7 to 10 in the figures, but does not specifically disclose a distal end diameter of no more than about 7 mm and does not disclose a ratio of about 25/7 to about 10.
Amstutz teaches a humeral replacement prosthesis, in the same field of endeavor, wherein the prosthesis comprises flanges 24 at a proximal end and has a distal-most stem diameter of 7 mm or 5 mm (table 1) for the purpose of accommodating patients having medium or small physical builds (col.2, ll.38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either 5 mm or 7 mm for the distal-most diameter of the stem of Hatzidakis in order to accommodate patient’s having a small or medium build. Accordingly, the range of ratios for the implant of Hatzidakis having a proximal-most diameter of 30 mm to 40 mm as modified by Amstutz to have a distal-most diameter of either 5 mm or 7 mm is 4.28 (30/7) to 8 (40/5) which falls within the claimed ratio range of 25/7 to 10. 
Regarding claims 21 and 22, see figs.13 and 15A and par.81 of Hatzidakis for the flanges extending to a distal end of the stem. Note that “end” is considered a section/region not an edge.
Regarding claim 23, the stem 1 of Hatzidakis is one-piece therefore all parts of the stem 1 are integrally formed with the proximal portion.
Regarding claims 24 and 25, see fig.4 of Hatzidakis for the flanges extending to a proximal end and supporting the articular surface by doing so.
Regarding claim 30, see par.78 of Hatzidakis for a length of 55-61 mm.
Regarding claims 31-33, see at least figs. 13-14B of Hatzidakis for the flanges 51, 52, and 53 being curved along their length from the articular surface to the stem and being curved along their width.
Regarding claim 34, see fig.16B of Hatzidakis which shows four faces around a circumference of the stem.
Regarding claims 35-39, see at least figs. 3 and 9 of Hatzidakis which show proximal ring element 15, as well as convertible anatomical 3 and reverse 2 articular surfaces which are connected to the proximal portion of the humeral prosthesis via opening/aperture 5.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hatzidakis in view of Amstutz as applied to claim 20 above, and further in view of Giuliani et al. 2011/0029089 (hereafter referred to as Giuliani). Hatzidakis in view of Amstutz discloses the invention substantially as claimed and as discussed above. While the flanges of Hatzidakis are spaced about 90 degrees from each other as shown in fig.14A, Hatzidakis in view of Amstutz does not disclose that the flanges are circumferentially spaced from each other by about 120 degrees.
Giuliani teaches a humeral replacement prosthesis, in the same field of endeavor, wherein flanges 40, 40, 46 (fig.8) may be circumferentially spaced from each other by about 120 degrees (par.67; fig.8) for the purpose of being configured to be abutted by the tuberosities of the humerus by the internal part of the bone (par.67; fig.20) and for being adapted for use in shoulder arthrosis pathologies (par.76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select about 120 degrees for the circumferential spacing of the flanges of Hatzidakis in view of Amstutz as taught by Giuliani in order to optimize the flange location such that the flanges are abutted by the tuberosities when inserted for use in shoulder arthrosis pathologies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774